Citation Nr: 1007563	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine, to include as secondary 
to a service-connected right knee disorder.  

2.  Entitlement to service connection for residuals of a 
nasal injury to include allergic sinusitis.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a right knee sprain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 
1960, and from July 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 20 
percent initial rating, for a right knee sprain with residual 
degenerative joint disease, effective January 10, 2001.  He 
was also denied service connection for a disability of the 
lumbosacral spine, and for a nasal injury.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  In February 2005, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

These issues were originally presented to the Board in June 
2007, at which time they were remanded for additional 
development.  They have now been returned to the Board.  

This appeal also arises from an August 2006 rating decision 
which denied the Veteran service connection for disabilities 
of the ankles.  The Veteran filed a timely March 2007 notice 
of disagreement regarding this determination.  

In February 2005, the Veteran provided testimony at a hearing 
before a Veterans Law Judge that has since retired from the 
Board.  In a January 2010 communication, the Veteran was 
informed of his right to a new hearing.  However, he 
responded by indicating that he did not desire another 
hearing.  

The issues of entitlement to service connection for bilateral 
ankle disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented of a nexus 
between a current back disability and a disease or injury 
incurred during active military service.  Such a disability 
also did not manifest to a compensable degree within a year 
of service separation, and is not due to, the result of, or 
is aggravated by a service-connected disability.  

2.  Competent evidence has been presented of a current 
diagnosis of recurrent sinusitis and a deviated nasal septum 
resulting from a nasal injury during military service.  

3.  The Veteran's residuals of a right knee sprain, with 
degenerative changes, are characterized by pain and range of 
motion from 2 to 77 degrees at its most limited; the knee is 
stable, without instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine, to include as secondary 
to a service-connected right knee disability, is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).  

2.  Entitlement to service connection for recurrent sinusitis 
and a deviated nasal septum is warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

3.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of a right knee sprain, with 
degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256-63 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In May 2001, August 2001, October 2003, May 2004, March 2006, 
September 2007, and September 2008 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the March 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  The Board next notes that initial 
notice was sent to the Veteran prior to the April 2002 rating 
decision on appeal; thus, there was no timing error in the 
provision of initial notice to the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, VA 
provided further notice and assistance to the Veteran after 
April 2002 and subsequently readjudicated his claims on 
several occasions, most recently in September 2009.  Id; see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

The instant case involves an increased rating claim.  In such 
cases, the VCAA only requires generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in July 2008.  
In February 2005, the Veteran was afforded the opportunity to 
testify before a Veterans Law Judge, seated at the RO.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

II. Service connection - Low back disability

The Veteran seeks service connection for a spinal disability, 
to include as secondary to his service-connected right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Finally, service connection may be awarded for 
any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

The Veteran was examined for military service in July 1956, 
and found fit for the same.  According to his service 
treatment records, he did not report or seek treatment for a 
back disability during his first period of service, which 
ended in June 1960.  A May 1960 service separation 
examination was negative for any abnormality of the spine.  
In July 1961, he was examined for a return to active duty, 
and no spinal abnormalities were observed.  He also denied 
any history of bone, joint, or other deformity.  Service 
treatment records for this period of service are also 
negative for any complaints, treatment or findings of a back 
disability.  On service separation medical examination in 
April 1964, he was again without spinal abnormality, and he 
denied any history of bone, joint, or other deformity.  His 
April 1964 service separation examination was also negative 
for any abnormality of the lower extremities, but on a 
concurrent report of medical history, the Veteran reported a 
history of a "trick" or locked knee, and described his 
right knee as "painful" and "under therapy" at an 
orthopedic clinic.  

On receipt of the Veteran's claims, he was afforded VA 
orthopedic examination of his right knee in February 2002.  
He was noted to have a moderate limp favoring the right knee.  
He reported pain of the right knee "off and on" since 
service.  

Another VA examination was afforded the Veteran in April 
2003.  He was noted to have a current diagnosis of 
degenerative disc disease at L5-S1.  The examiner reviewed 
the Veteran's claims file in conjunction with the 
examination.  Upon review of the Veteran's service treatment 
records, the examiner found no evidence of an in-service 
injury to his low back.  The examiner also noted the Veteran 
sustained a low back injury post-service, in 1986, and noted 
that the limp involving the right knee was only slight and 
was thus insufficient to cause moderate tricompartmental 
degenerative joint disease.  Based on his evaluation of the 
Veteran, the examiner found no nexus between the Veteran's 
service-connected right knee disability and his current low 
back disability.

As noted in the April 2003 VA examination report, the Veteran 
had been awarded civil service disability retirement in 1986 
based on a diagnosis of hemachromatosis, which involved his 
hands, knees, and ankles.    

Also of record is a December 2003 letter from Dr. C.P., M.D., 
the Veteran's private primary care physician.  Dr. P. stated 
he had treated the Veteran for several years for his various 
primary care and internal medicine needs.  The Veteran 
currently experienced extensive degenerative disc disease of 
the spine, ranging from T12 to L5-S1, verified by MRI study.  
He also had spinal stenosis and a posterior disc bulge.  He 
was currently suffering low back pain due to his "altered 
biomechanics" for "approximately 30 years" resulting from 
his right knee disability.  Dr. P. stated the Veteran's low 
back disabilities "were affected by and were an outgrowth of 
the [Veteran's] primary knee injury in 1963."  

In a subsequent written statement received in December 2004, 
Dr. P. again indicated the Veteran's back disability was 
likely caused or aggravated by his right knee disability.  
Specifically, the Veteran's in-service 1963 right knee injury 
resulted in a "permanently-altered gait" and "altered body 
mechanics".  Thus, the Veteran's degenerative joint disease 
of the lumbar spine was "developed as a result of, and/or 
have been greatly magnified by, the abnormal strain" caused 
by his right knee disability.  The doctor further stated the 
probability of such a relationship was "approaching 90%."  
Dr. P. stated he had treated the Veteran since approximately 
1998.  

Dr. P. authored another opinion statement in December 2006.  
He again indicated the Veteran's right knee disability 
resulted in "altered biomechanics" which in turn led to 
pathology of the lumbar spine.  Dr. P. stated that the 
Veteran was without medical insurance until 1977, and thus 
did not seek treatment until that time.  At that time, he 
received casting of the right knee due to joint pain.  Dr. P. 
did not indicate the source for this information regarding 
the casting of the Veteran's right knee in 1977.  

In a February 2005 statement, Dr. R.R.G., M.D., stated that 
the Veteran's right knee injury in 1963 resulted in "other 
joint problems" for the Veteran.  No further explanation was 
provided.  In a second March 2005 letter, Dr. G. stated he 
had reviewed the Veteran's April 2002 VA medical records, and 
confirmed his prior opinion that the Veteran's in-service 
injury to his right knee subsequently caused an abnormal gait 
pattern, which in turn put additional stress on his other 
joints, including his back.  A third statement was offered by 
Dr. G. in September 2006.  Dr. G. again stated the Veteran's 
altered gait affected his back.  

The Veteran's claim was again submitted to a VA physician in 
July 2008.  The examiner, a board-certified orthopedist who 
had previously examined the Veteran in April 2003, both 
personally examined the Veteran and reviewed the claims file.  
The Veteran stated that he was first injured in 1958, when a 
large fire extinguisher fell, striking his back.  He 
initially experienced pain of the back, but this resolved 
completely after two months.  Thereafter, he injured his low 
back in 1976, while on the job.  He denied any symptoms of 
the back between 1958 and 1976.  Subsequently, he has had two 
spinal surgeries, conducted in 1991 and 1992.  Currently, he 
experienced pain and limitation of motion of the back on a 
daily basis.  His pain radiated into his lower extremities, 
especially on the right.  He used a cane, back brace, and 
pain medication for his back disability.  

Upon physical examination in July 2008, the Veteran had an 
antalgic gait favoring the right leg.  His functional 
impairment due to his back disability was described as 
moderately severe.  Degenerative disc disease of the low back 
was diagnosed.  After reviewing the full record and examining 
the Veteran, the examiner concluded that the current back 
disability was unrelated to the service-connected right knee 
disability, and was not aggravated by the right knee 
disability.  The examiner noted that the Veteran experienced 
no back symptoms between 1958 and 1976, and had onset of 
symptoms only thereafter following an on-the-job injury.  

Private medical treatment records dating back to the 1980s 
have been obtained.  A March 1989 X-ray report of both knees 
revealed mild to moderate degenerative changes bilaterally.  
According to a November 1991 clinical notation, the Veteran 
had experienced back pain since a 1986 injury which involved 
his back.  On seeking private treatment in February 1992, the 
Veteran reported a history of back injuries in 1958, 1976, 
and 1986.  He underwent L5-S1 microdiscectomy in February 
2002.  Redo of the right microdiscectomy was done in October 
2002, and an October 1992 private clinical notation described 
his gait as "guarded" following low back surgery that same 
year.  More recently, the Veteran's medical records 
associated with his 1986 retirement from civil service were 
obtained.  These records reveal the Veteran was afforded 
numerous private medical examinations in 1985-86 for joint 
pain which impaired his ability to work.  He was noted to 
display osteoarthritic changes, verified on X-ray, at 
multiple joints, including the knees, hands, and spine.  His 
reported symptoms included recurrent joint pain, stiffness, 
and weakness.  Idiopathic hemochromatosis was subsequently 
diagnosed following a liver biopsy.  While the Veteran was 
noted to have a nine-year history of arthritis, no history of 
a prior right knee injury was noted, and the records are 
absent a finding of an altered gait.  

Considering first the issue of entitlement to service 
connection on a direct basis for a back disability, the Board 
finds the preponderance of the evidence is against such a 
claim.  While the Veteran has reported an injury to the back 
resulting from a fire extinguisher falling on it, his service 
treatment records do not reflect such an episode.  He has 
further stated that the symptoms he experienced following his 
in-service back injury resolved within a few months, and he 
had no further symptoms until 1976, post-service, when he 
injured his back on the job, thus demonstrating an absence of 
continuous symptomatology.  The Veteran's 1960 and 1964 
service separation examinations are negative for any findings 
of an abnormality of the spine on service separation.  
Additionally, degenerative disc disease of the spine was not 
diagnosed within the post-service medical record until 
approximately 1986, many years after service separation.  
Therefore, service connection on a presumptive basis is 
likewise not warranted.  

The Veteran's primary assertion is that his service-connected 
right knee disability caused or aggravated a disability of 
the back.  In support of this claim, he has submitted the 
aforementioned medical statements of Drs. C.P. and R.G.G.  VA 
has in turn obtained medical examination reports and opinion 
statements from a VA physician, a board-certified 
orthopedist.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering the opinions of Drs. P. and G., the Board does 
not dispute their expertise or competency to offer medical 
opinion evidence.  However, the Board notes that both doctors 
appear to have premised their opinions on the fact the 
Veteran allegedly developed a permanently-altered gait 
reasonably soon after incurring his in-service right knee 
injury.  Review of the record does not support such a 
finding.  First, while the Veteran reported a locked or 
"trick" knee on his April 1964 report of medical history, 
his concurrent service separation examination was negative 
for any abnormality of the lower extremities, including the 
right knee.  Additionally, he did not seek VA medical 
treatment or compensation immediately following service or 
for many years thereafter, suggesting his right knee injury 
in service did not result in any significant disability.  
Such a lengthy period without evidence of pertinent diagnosis 
or treatment may be considered as evidence weighing against a 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is further noted that the Veteran's private medical 
records from 1985-86 do not reflect a finding of an abnormal 
or altered gait, though the Veteran was noted to have 
bilateral knee pain secondary to his osteoarthritis and 
hemachromatosis.  Likewise, private medical records from 1986 
until the Veteran's claim was received in January 2001 are 
negative for any indication of a permanently-altered gait.  
The only indication of an altered gait is an October 1992 
private clinical notation which described his gait as 
"guarded" following low back surgery that same year.  More 
recent examination reports have described the Veteran's limp 
as only slight to moderate.  In a November 1991 clinical 
record, the Veteran attributed his back pain to a 1986 
injury, not an altered gait resulting from his in-service 
right knee disability.  He began using a cane and knee brace 
only recently for support.  Additionally, when the Veteran 
was afforded surgical correction of his back disability by 
private physicians in 1991 and 1992, no examiner suggested an 
altered gait played a causal role in his back disability.  In 
his December 2006 written statement, Dr. P. stated the 
Veteran did not seek medical care for his right knee or low 
back following service because he did not have medical 
insurance until 1977, and thereafter his right knee was cast 
secondary to joint pain.  However, independent evidence 
verifying the severity of the Veteran's right knee 
disability, and the need for casting, in 1977 has not been 
presented.  Dr. P. does not claim to have treated the Veteran 
at that time or performed casting of the Veteran's right knee 
himself, and medical records from the 1980s and 1990s do not 
refer to any prior casting of the knee.  

Based on the above, the Board finds the medical opinion 
statements by Drs. P. and G. to be less than probative.  Dr. 
P. stated he did not treat the Veteran until 1998, more than 
30 years after his initial right knee injury and service 
separation; therefore, Dr. P. would have no direct knowledge 
regarding whether the Veteran's gait was altered due to his 
right knee injury, or to what degree.  Likewise, Dr. G. did 
not begin treating the Veteran until approximately 2002, and 
therefore also lacked firsthand knowledge of the Veteran's 
alleged altered biomechanics.  Neither doctor discussed or 
acknowledged the role of the Veteran's post-service back 
injuries in his current back disability.  

The Board also notes both doctors in question did not begin 
treating the Veteran until well after he developed 
hemachromatosis in the mid-1980's, which involved his spine 
and numerous other major joint groups, including his ankles 
and left knee.  Therefore, neither doctor had direct 
knowledge of the degree of impairment resulting from the 
Veteran's right knee disorder in and of itself, prior to the 
development of hemachromatosis and related orthopedic 
complications.  Finally, even if the Veteran had suffered 
from an altered gait shortly following the in-service right 
knee injury, the Veteran's limp was noted to be only slight 
as of the April 2003 VA examination and the VA examiner at 
that time expressly stated that the degree of limping 
demonstrated by the Veteran would not have been sufficient to 
have caused degenerative joint disease in the spine.  For 
these reasons, the Board finds these opinions to be less 
probative than the other medical evidence of record.  

By contrast, the April 2003 and July 2008 VA medical opinions 
were rendered by a board-certified orthopedist who both fully 
examined the Veteran and reviewed the entire claims file, 
including the Veteran's service treatment records.  On 
examination in July 2008, the examiner noted the Veteran was 
without back symptoms for many years, until he injured his 
back on the job in 1976.  The VA examiner's opinion is 
further substantiated by the medical evidence from the 
1980's, which is devoid of any mention of a prior right knee 
injury during military service, or a longstanding history of 
a back disability prior to 1976.  This opinion, combined with 
the private treatment records from the 1980's and 90's which 
do not suggest a causal connection between the Veteran's in-
service right knee injury and his back disability, are thus 
found to be more probative by the Board.  Therefore, service 
connection for a back disability must be denied, as the 
preponderance of the competent evidence is against a finding 
that the Veteran's current back disability was either caused 
or aggravated by his service-connected right knee disability.  

The Veteran himself has alleged that his back disability 
began during military service, or as the result of his 
service-connected right knee disability.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
orthopedic disabilities are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  Moreover, 
the lay evidence does not here demonstrate continuity of low 
back symptomatology and in fact the Veteran specifically 
denied such continuity at the February 2005 hearing.

In conclusion, the preponderance of the evidence is against 
the award of service connection for a back disability.  Such 
a current disability was not incurred in active military 
service, manifested to a compensable degree within a year 
thereafter, and is not due to, the result of, or aggravated 
by a service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Nasal injury
 
The Veteran seeks service connection for a nasal injury.  The 
general criteria for the award of service connection have 
already been noted above.  

The Veteran was examined for military service in July 1956, 
and found fit for the same.  No nasal or sinus abnormalities 
were observed.  However, on a concurrent report of medical 
history, he reported a history of chronic or frequent colds.  
In November 1956, the Veteran was seen for a head cold, and 
given nasal drops.  On a May 1960 service separation 
examination, he was without nasal or sinus abnormalities.  
However, on his concurrent report of medical history, he 
reported a history of chronic colds and sinusitis.  In July 
1961, he was examined for a return to active duty, and no 
nasal or sinus abnormalities were observed.  He also denied 
any history of chronic colds, sinusitis, or hay fever.  He 
sought treatment for an upper respiratory infection in August 
1961, eye irritation and pressure in the frontal sinuses in 
September 1961, a common cold in October 1961, a sore throat 
in November 1961 and an upper respiratory infection in 
January 1964.  On service separation examination in April 
1964, he was without nasal or sinus abnormalities, and he 
denied any history of chronic colds, sinusitis, or hay fever.  

Post-service, the Veteran was seen by his private physician 
in December 1989 for sinus pain and post-nasal drip.  In 
April 1990, he was treated for a sinus infection.  Then, in 
April 1992 he was treated for a sore throat.  Allergic 
rhinitis was diagnosed.  Sinusitis was again diagnosed by his 
private physician in April 1998.  

In February 2005, the Veteran testified before the Board, 
seated at the RO.  He stated that during military service in 
1958, he was struck in the head by a vehicle hatch, which 
pushed his nose into the side of the vehicle, breaking it.  
The nose was bandaged and packed by unit medical personnel.  
When it finally healed after three months, he began to 
experience recurrent sinus infections.  

VA examination was afforded the Veteran in July 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that following a nasal 
injury in service, he began to experience recurrent sinus 
infections and headaches, occurring 2-3 times per year to the 
present.  On physical examination, the Veteran had scar 
tissue present in both canals of the nose, and his septum was 
deviated to the left.  The final impression was of recurrent 
sinusitis and a deviated nasal septum.  Based on his review 
of the medical record and examination of the Veteran, the 
examiner found it at least as likely as not the Veteran's 
recurrent sinusitis was related to his in-service sinus 
complaints.  

After considering the totality of the record, the Board finds 
service connection for recurrent sinusitis and a deviated 
nasal septum is warranted.  While the Veteran's service 
treatment records and post-service medical records note only 
a few complaints of sinus and/or nasal symptoms, and do not 
reflect his reported broken nose, the Board notes the 
Veteran, as a layperson, may testify to observable 
symptomatology such as a blunt-force injury to his nose.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board also notes that 
according to the July 2008 VA examination report, the Veteran 
had both scar tissue of the nose and a deviated nasal septum.  
These findings generally support a history of a traumatic 
injury to the nose, and the examiner likewise found such a 
nexus to be at least as likely as not.  In the least, the 
Board finds the evidence to be in relative equipoise, and the 
benefit of the doubt must therefore be granted the Veteran.  
Service connection for recurrent sinusitis and a deviated 
nasal septum is therefore granted.  

IV. Increased rating - Right knee

The Veteran seeks an initial rating in excess of 20 percent 
for his residuals of a right knee sprain, with degenerative 
changes.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009). 

The Veteran currently has a 20 percent rating under 
Diagnostic Codes 5010-5257.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 
5010, for arthritis due to trauma, in turn makes reference to 
Diagnostic Code 5003, for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned 
for each major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2009).  The Board notes that on September 
17, 2004, the VA General Counsel issued General Counsel 
Opinion (VAOPGCPREC) 9-2004, which held that a Veteran can 
receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint.  

Diagnostic Code 5257, for other impairment of the knee 
characterized by recurrent subluxation or lateral 
instability, provides a 10 percent rating for slight knee 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).  

The Board is also cognizant of VAOPGCPREC 23-97, which holds 
that in certain cases where the Veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Upon receipt of his claim, the Veteran was afforded VA 
examination in February 2002.  He stated he experienced daily 
pain in his right knee, causing him to limp.  Some swelling 
was also reported.  On physical evaluation, the Veteran was 
observed to have a moderate limp.  The knee was also tender 
to palpation, but was without effusion or crepitation.  The 
cruciate and collateral ligaments were stable.  On range of 
motion testing, his right knee displayed extension to 0 
degrees and flexion to 120 degrees, with complaints of pain 
at terminal flexion.  X-rays confirmed degenerative joint 
disease of the right knee.  

A second VA orthopedic examination was afforded the Veteran 
in April 2003.  He continued to report daily pain of the 
right knee, and decreased range of motion.  He used a cane he 
made himself for support, but did not use a knee brace.  On 
physical examination, the Veteran's right knee was tender to 
palpation, with stable cruciate and collateral ligaments.  No 
crepitus or effusion were observed.  On range of motion 
testing, his extension was to 0 degrees, and flexion was to 
110 degrees, with reports of pain at terminal flexion.  
Overall functional impairment of the right knee was described 
as "moderate".  The final impression was of degenerative 
changes and hemachromatosis of the right knee.  

In February 2005, the Veteran testified before the Board, 
seated at the RO.  He stated his right knee disability 
limited his mobility, and caused him daily pain.  He also 
stated his right knee had given out on occasion, causing him 
to fall to the ground.  He denied any history of surgery on 
the right knee.  

Most recently, the Veteran was afforded VA orthopedic 
examination in July 2008.  The Veteran stated he had used a 
knee brace for the past five years, along with a cane.  Daily 
pain of the right knee, especially with use, was reported.  
Swelling was also reported.  On physical examination the 
Veteran displayed an antalgic gait favoring the right leg.  
The knee was tender to palpation, but his cruciate and 
collateral ligaments were stable.  He complained of knee pain 
with McMurray testing.  He was negative for effusion or 
crepitus.  Extension was to -2 degrees, with flexion to 77 
degrees.  Pain was reported with motion.  He was without 
subluxation or lateral instability of the right knee.  The 
examiner found no evidence of additional limitation of motion 
or other impairment resulting from fatiguability, 
incoordination, weakness, pain, or pain on use.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of an 
initial disability rating in excess of 20 percent for his 
residuals of a right knee sprain, with degenerative changes.  
Consideration of the Veteran's right knee disability under 
the criteria for limitation of motion does not result in a 
disability rating in excess of 20 percent.  His range of 
motion of the right knee is, at worst, 77 degrees flexion and 
at worst, 2 degrees extension during the pendency of this 
appeal; hence, separate compensable ratings for limitation of 
flexion or extension are not warranted.  The record does not 
reflect flexion more nearly limited to 15 degrees as required 
for a higher rating based on limitation of flexion or 
limitation of extension warranting a separate compensable 
rating.  Additionally, no examiner has suggested the Veteran 
experiences additional limitation of motion of the right knee 
less than that noted above due to such factors as pain, pain 
on use, fatiguability, weakness, or incoordination; thus, an 
increased rating based on these factors is not warranted.  
See DeLuca, supra.  One examiner in July 2008 found a 
decrease in flexion from 80 to 77 degrees on repetition, but 
such a finding still warrants no more than a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5260 (2009).  Finally, no examiner has suggested the 
Veteran's right knee disability has resulted in a degree of 
impairment in excess of that currently contemplated, such 
that a staged rating is warranted.  See Hart, supra.  

Additionally, the evidence of record does not indicate 
impairment of the right knee as would support a separate 
compensable rating under Diagnostic Code 5257.  According to 
the February 2002, April 2003, and July 2008 VA examination 
reports, the ligaments of the right knee are essentially 
stable, with no lateral instability or subluxation found on 
VA examination in July 2008.  Since the evidence does not 
show even slight instability or subluxation, a separate 
compensable rating is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  To accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
observes the Veteran is retired secondary to his systemic 
hemachromatosis, and has not required frequent 
hospitalization for his right knee disability.  No examiner 
has stated the Veteran's right knee disability alone was the 
cause of any marked interference with employment.  In short, 
the rating criteria contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected lower extremity 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
is not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of an initial disability rating in excess of 20 
percent for residuals of a right knee sprain, with 
degenerative changes.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine, to include as secondary to 
a right knee disability is denied.  

Entitlement to service connection for recurrent sinusitis and 
a deviated nasal septum is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a right knee sprain, with 
degenerative changes is denied.  


REMAND

Within an August 2006 rating decision, the RO denied the 
Veteran service connection for disabilities of the right and 
left ankles.  In March 2007, he filed a written statement 
labeled "Notice of Disagreement" regarding this denial of 
these issues.  This written statement made clear reference to 
the denial of "service connection for bilateral ankle 
condition" and was received by VA within the one-year period 
to file a notice of disagreement.  38 U.S.C.A. § 7105 (West 
2002).  However, the RO has yet to issue the Veteran a 
statement of the case regarding these issues.  Under these 
circumstances, the Board is obliged to remand these issues to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a 
statement of the case on the issues of 
entitlement to service connection for 
disabilities of the right and left ankles.  
The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if the Veteran wishes 
to complete an appeal of these issues.  If 
an appeal is perfected, then the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


